 


114 HR 660 IH: To amend section 1105 of title 31, United States Code, to allow the President not to make an annual budget resolution until all appropriations for the preceding fiscal year are enacted.
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 660 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Perlmutter introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend section 1105 of title 31, United States Code, to allow the President not to make an annual budget resolution until all appropriations for the preceding fiscal year are enacted. 
 
 
1.President’s budget submissionSection 1105(a) of title 31, United States Code, is amended by inserting after the first sentence the following new sentence: If, on the later date specified in this section, there is in effect an Act making or continuing appropriations for part of the current fiscal year for any of the annual regular appropriations bills, then the President may delay the submission of the budget for the following fiscal year until full-year appropriations for the current fiscal year are enacted for such bill..   